

EXHIBIT 10.2


SIXTH AMENDMENT TO
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
SIXTH AMENDMENT TO LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT (this
“Amendment”) dated as of April 20, 2018 among SEARS HOLDINGS CORPORATION, a
Delaware corporation (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP., a Delaware
corporation, and KMART CORPORATION, a Michigan corporation (the “Borrowers”),
JPP, LLC, JPP II, LLC, CRESCENT 1, L.P., CANARY SC FUND, L.P., CYR FUND, L.P.
and CMH VI, L.P., as L/C Lenders, and CITIBANK, N.A., as Administrative Agent
(the “Agent”) and Issuing Bank (the “Issuing Bank”), in consideration of the
mutual covenants herein contained and benefits to be derived herefrom.
W I T N E S S E T H:
WHEREAS, Holdings, the Borrowers, the L/C Lenders party thereto, the Agent and
the Issuing Bank, are party to that certain Letter of Credit and Reimbursement
Agreement (as amended pursuant to that certain First Amendment to Letter of
Credit and Reimbursement Agreement dated as of March 2, 2017, that certain
Second Amendment to Letter of Credit and Reimbursement Agreement dated as of
August 1, 2017, that certain Third Amendment to Letter of Credit and
Reimbursement Agreement dated as of August 9, 2017, that certain Fourth
Amendment to Letter of Credit and Reimbursement Agreement dated as of December
13, 2017, and that certain Fifth Amendment to Letter of Credit and Reimbursement
Agreement dated as of February 13, 2018, the “Existing LC Facility Agreement”;
the Existing LC Facility Agreement as amended hereby, the “Amended LC Facility
Agreement”); and
WHEREAS, Holdings, the Borrowers, the L/C Lenders party hereto, the Issuing Bank
and the Agent have agreed to amend the Existing LC Facility Agreement pursuant
to Section 9.01 of the Amended LC Facility Agreement.
NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:
1.Incorporation of Terms. All capitalized terms not otherwise defined herein
shall have the same meaning as in the Existing LC Facility Agreement.
2.    Representations and Warranties. Each Borrower hereby represents and
warrants that (i) no Default or Event of Default exists under the Existing LC
Facility Agreement or under any other Loan Document as of the date hereof, and
(ii) all representations and warranties contained in the Amended LC Facility
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof, except to the extent that (A) such
representations or warranties are qualified by a materiality standard, in which
case they are true and correct in all respects, and (B) such representations or
warranties expressly relate to an earlier date (in which case such




    



--------------------------------------------------------------------------------




representations and warranties are true and correct in all material respects as
of such earlier date).
3.    Release by Borrowers. Each Borrower hereby acknowledges and agrees that it
has no actual knowledge of any defenses or claims against any L/C Lender, the
Agent, the Issuing Bank, any of their Affiliates, or any of their respective
officers, directors, employees, attorneys, representatives, predecessors,
successors, or assigns with respect to the Obligations, and that if such
Borrower now has, or ever did have, any defenses or claims with respect to the
Obligations against any L/C Lender, the Agent, the Issuing Bank or any of their
respective officers, directors, employees, attorneys, representatives,
predecessors, successors, or assigns, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of effectiveness of this Amendment, all of them are hereby expressly WAIVED, and
each Borrower hereby RELEASES each L/C Lender, the Agent, the Issuing Bank and
their respective officers, directors, employees, attorneys, representatives,
predecessors, successors, and assigns from any liability therefor.
4.    Amendments to Existing LC Facility Agreement. Each of the parties hereto
agrees that, effective as of the Amendment Effective Date (as defined below),
the Existing LC Facility Agreement shall be amended as follows:
(a)    The definition of “L/C Commitment” set forth in Section 1.01 of the
Existing LC Facility Agreement is hereby amended by restating in full clause
(iii) set forth therein to add the blue double-underlined text (indicated
textually in the same manner as the following example: double-underlined):
“(iii) by an amount equal to the face amount of any Letter of Credit (A) that
has been returned to the Agent for cancellation or (B) that has been reduced
(other than any such reduction resulting from a drawing thereon) in accordance
with a request by any of the Borrowers, in each case, prior to the L/C
Termination Date unless a replacement therefor is issued within 30 days (or in
the case of the Amendment No. 6 Replaced Letters of Credit, 60 days)
(“Replacement Letter of Credit”) after the Reduction Election Date (but, in any
event, prior to the L/C Termination Date) to the same or similar beneficiary
(or, solely in the case of the Amendment No. 6 Replaced Letters of Credit, an
additional beneficiary) and the Required L/C Lenders have provided their consent
in writing to the issuance of such Replacement Letter of Credit (such consent
not to be unreasonably conditioned, delayed or withheld); provided, that (x) the
Agent shall promptly notify each L/C Lender that a Letter of Credit has either
(A) been returned to it for cancellation or (B) been reduced as described in
clause (B) above and any L/C Lender may, by written notice to the Agent no later
than three (3) Business Days after the date of such notification from the Agent
(the “Reduction Election Period”), elect to waive any reduction of its L/C
Commitment pursuant to this clause (iii) so long as the aggregate amount in such
L/C Lender’s Lender Cash Collateral Account would not be less than 102% of its
L/C Commitment Percentage times the Issuer Exposure both immediately before


2
    



--------------------------------------------------------------------------------




and immediately after giving effect to such waiver and (y) no later than two (2)
Business Days after the expiration of the Reduction Election Period, the Agent
shall notify each L/C Lender of the election made by each other L/C Lender
pursuant to the foregoing clause (x) and each L/C Lender may by written notice
to the Agent no later than one (1) Business Day after the date of such
notification from the Agent update such election so long as the aggregate amount
in such L/C Lender’s Lender Cash Collateral Account would not be less than 102%
of its L/C Commitment Percentage times the Issuer Exposure both immediately
before and immediately after giving effect to such election (the Business Day
after the date of such notification, the “Reduction Election Date”); provided
further that, excluding the Amendment No. 6 Replaced Letters of Credit, not more
than three Replacement Letters of Credit may be issued by the Issuing Bank in
the aggregate.
(a)    The definition of “L/C Termination Date” set forth in Section 1.01 of the
Existing LC Facility Agreement is hereby amended and restated as follows: “‘L/C
Termination Date’” means December 28, 2019”.
(b)    Section 1.01 of the Existing LC Facility Agreement is hereby amended by
adding the following definitions in alphabetical order:
“Amendment No. 6 Effective Date” means April [ ], 2018.
“Amendment No. 6 Replaced Letters of Credit” means the Letters of Credit which
are intended to replace the reduced amount of Letter of Credit #69608878 in the
amount of $107,765,148.00 in accordance with the request by the Borrowers to
Agent, dated as of April 18, 2018.
(c)    Section 2.05(b) of the Existing LC Facility Agreement is hereby amended
and restated in full as follows:
“Extension Fee. The Borrowers jointly and severally agree to pay to the Agent
for the account of each L/C Lender an upfront fee equal to 1.0% of the aggregate
amount of funds on deposit from such L/C Lender in the Lender Cash Collateral
Account of such L/C Lender as of  the Amendment No. 6 Effective Date, which
amount shall be earned in full as of the Amendment No. 6 Effective Date and
payable (i) 50% of such amount on the Amendment No. 6 Effective Date and (ii)
the remaining 50% of such amount payable, as to any portion of the L/C
Commitments, upon reduction or termination of such portion of the L/C
Commitments of the L/C Lenders after the Amendment No. 6 Effective Date (whether
as a result of the occurrence of the L/C Termination Date, the exercise of
remedies due to an Event of Default including pursuant to Section 7.01(e), or
otherwise, but excluding any reduction pursuant to clauses (iii) or (iv) of the
definition of “L/C Commitment” due to the failure of the Required L/C Lenders to
provide their consent in writing as contemplated thereby).




3
    



--------------------------------------------------------------------------------




(d)    Section 9.16(b) of the Existing LC Facility Agreement is hereby amended
and restated in full as follows:
(b)        such L/C Lender shall have received payment of an amount equal to its
ratable share of the outstanding Reimbursement Obligations actually funded by
such L/C Lender, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from the assignee (to
the extent of such outstanding Reimbursement Obligations, interest and fees) or
the Borrowers (in the case of all other amounts), including, for the avoidance
of doubt, the unpaid portion of the Extension Fee payable pursuant to Section
2.05(b), as if the L/C Commitments of such L/C Lender were being terminated
rather than assigned;
(e)    Add a new Section 9.22 as follows:
“L/C Lenders. Each of the L/C Lenders, for the benefit of the Agent and Issuing
Bank, is and expressly agrees to continue to be, at all times prior to the
termination in full of this Agreement and final discharge of the Obligations, a
“Lender” or an “Affiliate of a Lender” under the Amended Credit Agreement.”
5.         Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Amendment Effective Date”) that each of the following conditions
precedent has been fulfilled as determined by the Agent:
(a)    This Amendment shall have been duly executed and delivered by Holdings,
the Borrowers, the L/C Lenders parties hereto, the Agent and the Issuing Bank,
and the Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto.
(b)    The Agent’s receipt of the following, each of which shall be originals or
pdf copies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
as of the Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Amendment Effective Date) and
each in form and substance satisfactory to Agent:
i.    a reaffirmation agreement (the “Amendment Reaffirmation Agreement”)
reaffirming (i) the guaranty and the liens granted under the Guarantee and
Collateral Agreement (as amended prior to the date hereof) duly executed and
delivered by each Loan Party to the Guarantee and Collateral Agreement and (ii)
the liens granted under the Collateral Agreement.
ii.    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Loan Party as the Agent
may reasonably require evidencing (A) the authority of each Loan Party to enter
into this Amendment and the other


4
    



--------------------------------------------------------------------------------




documents or instruments executed or to be executed in connection with this
Amendment to which such Loan Party is a party or is to be a party and (B) the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with this Amendment and such other
documents to which such Loan Party is a party or is to be a party;
iii.    copies of each Loan Party’s organization or other governing documents
and such other documents and certifications as the Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing in its jurisdiction of
organization (or in the case of this clause (iii), a certification by an
Authorized Officer of each Loan Party that the applicable organization or other
governing documents delivered to the Agent in connection with Amendment No. 2
Effective Date remain in full force and effect and have not been amended,
modified, revoked or rescinded since such date);
iv.     (A) an opinion of (i) in house counsel to the Loan Parties, (ii)
Wachtell, Lipton, Rosen & Katz , counsel to the Loan Parties and (iii) Dykema
Gossett PLLC, local counsel to the Loan Parties organized in the states of
Michigan, Texas and Illinois, in each case, addressed to the Agent and each
Lender as to such matters as the Agent may reasonably request and (B)
[reserved];
v.    a certificate signed by an Authorized Officer of Holdings and the
Borrowers certifying (A) the conditions specified in this Section 5 have been
satisfied or will be substantially simultaneously with the Amendment Effective
Date, (B) the representations and warranties and other conditions made by each
Loan Party in or pursuant to this Amendment (including Sections 2, 5.c and 5.d
hereof) and the other Loan Documents are true and correct on and as of the date
hereof in all material respects, before and after giving effect to the
Amendment, as though made on and as of such date, except to the extent that (a)
such representations or warranties are qualified by a materiality standard, in
which case they shall be true and correct in all respects, and (b) such
representations or warranties expressly relate to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date), (C) both immediately before and immediately
after giving effect to the Amendment, no event has occurred and is continuing
that constitutes a Default or an Event of Default, (D) that no Collateral
Coverage Event (as defined in the Indenture for the Existing Second Lien Notes)
shall exist as of the date hereof, (E) to the Solvency of the Loan Parties,
taken as a whole, as of the Amendment Effective Date after giving effect to the
transactions contemplated hereby, and (F) that attached to such certificates are
the true and correct executed


5
    



--------------------------------------------------------------------------------




copies of the Guarantee and Collateral Agreement (as amended) and the Existing
Intercreditor Agreement (as amended or amended and restated);
vi.    results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Liens permitted by Section 6.02(a) of the Amended LC Facility Agreement;
vii.    such other customary certificates, documents or consents as the Agent
reasonably may require; and
viii.    an Existing Agent Acknowledgement and Consent, duly executed by the
Existing Agent and Holdings, and the Borrowers.
(c)    Since February 3, 2018, there shall not have been any event, circumstance
or effect that has had or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
(d)    After giving effect to this Amendment and the transactions contemplated
hereunder, Capped Excess Availability shall not be less than $150,000,000.  
(e)    The Borrowers shall have paid all fees, expenses and other amounts due
and owing to the Agent, the Issuing Bank and the L/C Lenders that have executed
this Amendment.
6.    L/C Lender Consent. Notwithstanding any minimum amounts required for any
Letters of Credit to be issued under the Existing LC Facility Agreement, the L/C
Lenders hereby consent to the (i) Amendment No. 6 Replaced Letters of Credit (as
defined in the Amendment) and (ii) the issuance by the Issuing Bank of such
Amendment No. 6 Replaced Letters of Credit.
7.    Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto, the L/C Lenders, the Issuing Bank
and their respective successors and assigns.
8.    Expenses. The Borrowers shall reimburse the Agent and the L/C Lenders for
all reasonable and documented out-of-pocket expenses incurred in connection
herewith, including, without limitation, reasonable attorneys’ fees.
9.    Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.


6
    



--------------------------------------------------------------------------------




10.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
11.    Jurisdiction. Section 9.11 of the Existing LC Facility Agreement is
hereby incorporated by reference, mutatis mutandis, as if it were fully set
forth in this Amendment.
12.    WAIVER OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWERS, THE AGENT, THE
ISSUING BANK AND THE L/C LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS OR THE ACTIONS OF THE AGENT, THE ISSUING BANK OR ANY L/C LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.
13.    L/C Lender Reaffirmation. Each L/C Lender hereby confirms its
assignments, pledges and grants of security interests, as applicable, under the
Cash Collateral Agreement, and agrees that such assignments, pledges and grants
of security interests shall continue to be in full force and effect, shall
continue to secure full payment and performance of the “Obligations” (as defined
in the Cash Collateral Agreement) of such L/C Lender, and shall accrue to the
benefit of the Secured Party for its benefit and the benefit of the Agent and
the Issuing Bank.
14.    No Novation. Neither this Amendment nor the Amended LC Facility Agreement
shall extinguish the Obligations under and as defined in the Cash Collateral
Agreement or discharge or release the priority of the Cash Collateral Agreement
or any other security therefor. Nothing contained herein or in the Amended LC
Facility Agreement shall be construed as a substitution or novation of the
Obligations under and as defined in the Cash Collateral Agreement or instruments
securing the same, which shall remain in full force and effect. Nothing implied
in this Amendment, the Amended LC Facility Agreement or in any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of any L/C Lender from any of its Obligations under and as defined in
the Cash Collateral Agreement.
[Remainder of page intentionally left blank; Signature pages follow.]








7
    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.


HOLDINGS:
SEARS HOLDINGS CORPORATION    
By: /s/ Robert A. Riecker        
Name:    Robert A. Riecker
Title:    Chief Financial Officer
                        
BORROWERS:
SEARS ROEBUCK ACCEPTANCE CORP.    
By: /s/ Robert A. Riecker        
Name:    Robert A. Riecker
Title:    Vice President, Finance


KMART CORPORATION
By: /s/ Robert A. Riecker        
Name:    Robert A. Riecker
Title:     Chief Financial Officer
                        




[Signature page to LC and Reimbursement Agreement Sixth Amendment]    
    



--------------------------------------------------------------------------------





Citibank, N.A., as Agent and Issuing Bank
By: /s/ David L. Smith        
Name: David L. Smith        
Title: Vice President and Director








[Signature page to LC and Reimbursement Agreement Sixth Amendment]    
    



--------------------------------------------------------------------------------





JPP, LLC, as an L/C Lender
By: /s/ Edward S. Lampert            
Name: Edward S. Lampert
Title: Authorized Signatory
                    


JPP II, LLC, as an L/C Lender
By: RBS Partners, L.P., as Manager
By: ESL Investments, Inc., as General Partner
By: /s/ Edward S. Lampert            
Name: Edward S. Lampert
Title: Chief Executive Officer








                    


[Signature page to LC and Reimbursement Agreement Sixth Amendment]    
    



--------------------------------------------------------------------------------





CRESCENT 1, L.P.
CANARY SC FUND, L.P.
CYR FUND, L.P.
CMH VI, L.P., as L/C Lenders


By: Cyrus Capital Partners, L.P., as Investment Manager
By: /s/ Jennifer M. Pulick        
Name: Jennifer M. Pulick
Title: Authorized Signatory






[Signature page to LC and Reimbursement Agreement Sixth Amendment]    
    

